PER CURIAM.-
Under the defendant’s plea of infancy, on which issue was joined, it was competent to prove statements made by the defendant to the plaintiffs, prior to his entering into the contract sued on, that he, the defendant, was over 21 years of age. The cour(t committed no error in overruling defendant’s motion to exclude the evidence.
This evidence being in, the general charge, requested by the defendant on the issue under the plea of infancy, was properly refused.
These are the only questions presented on the record, and, no error appearing, the judgment is affirmed.
Affirmed.
Note. — The above opinion was prepared by Chief Justice Dowdell, of the Supreme Court, before the transfer of the case to this court, and is adopted by this court.